 1                                                                                     Judge Richard A. Jones
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 6
                                          AT SEATTLE
 7
 8
     UNITED STATES OF AMERICA,                                    NO. CR20-140 RAJ
 9                                                                ORDER GRANTING
                                      Plaintiff,
10                                                                STIPULATED MOTION TO
                              v.                                  CONTINUE TRIAL AND
11                                                                PRETRIAL-MOTIONS DATES
   RICARDO GUTIERREZ-SUAREZ and
12 JOSE GUADALUPE CISNEROS-RIVAS,
13                                    Defendants.
14
15          This matter having come before the Court on the parties’ stipulated motion for a
16 continuance of the trial date and the pretrial-motions deadline, and the Court having
17 considered the facts set forth in the motion and the records and files herein, as well as the
18 General Orders of this Court, the Court finds as follows:
19          The Court finds that the ends of justice will be served by ordering a continuance in
20 this case, that a continuance is necessary to ensure adequate time for effective case
21 preparation, and that these factors outweigh the best interests of the public and defendants
22 in a speedy trial.
23          1.       A failure to grant the continuance would deny defense counsel the reasonable
24 time necessary for effective preparation, taking into account the exercise of due diligence,
25 within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). In addition, the failure to grant a
26 continuance in the proceeding would likely result in a miscarriage of justice, within the
27 meaning of 18 U.S.C. § 3161(h)(7)(B)(i).
28

     Order Granting Stip. Mot. to Cont. Trial & Mots. Dates – 1                       UNITED STATES ATTORNEY
                                                                                     700 STEWART STREET, SUITE 5220
     CR20-140 RAJ/Gutierrez-Suarez et al.
                                                                                       SEATTLE, WASHINGTON 98101
                                                                                             (206) 553-7970
 1          2.       The ends of justice will be served by ordering a continuance in this case, as a
 2 continuance is necessary to ensure adequate time for the defense to review discovery and
 3 effectively prepare for trial. All these factors outweigh the best interests of the public and
 4 defendants in a more speedy trial, within the meaning of 18 U.S.C. § 3161(h)(7).
 5          IT IS THEREFORE ORDERED that the parties’ Stipulated Motion (Dkt. # 37) is
 6 GRANTED. The trial date is continued from August 16, 2021, to November 29, 2021.
 7          IT IS FURTHER ORDERED that all pretrial motions, including motions in limine,
 8 shall be filed no later than October 8, 2021.
 9          IT IS FURTHER ORDERED that the resulting period of delay from the date of this
10 order to the new trial date of November 29, 2021, is hereby excluded for speedy trial
11 purposes under 18 U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(iv).
12
13          DATED this 9th day of July, 2021.
14
15
16
                                                                  A
                                                                  The Honorable Richard A. Jones
17                                                                United States District Judge
18
19
20
21
22
23
24
25
26
27
28

     Order Granting Stip. Mot. to Cont. Trial & Mots. Dates – 2                      UNITED STATES ATTORNEY
                                                                                    700 STEWART STREET, SUITE 5220
     CR20-140 RAJ/Gutierrez-Suarez et al.
                                                                                      SEATTLE, WASHINGTON 98101
                                                                                            (206) 553-7970
